United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2355
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Kevin Eugene Lee

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: February 5, 2018
                              Filed: February 9, 2018
                                   [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

      Kevin Lee appeals after the district court1 resentenced him, imposing a prison
term within the calculated Guidelines range. His counsel has moved for leave to

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court improperly denied a motion for sealed documents and
imposed a substantively unreasonable sentence. Lee has filed a supplemental brief
arguing that his sentence is substantively unreasonable.

      We conclude that the district court did not abuse its discretion in denying Lee’s
motion for sealed documents. See United States v. Spotted Elk, 548 F.3d 641, 672
(8th Cir. 2008) (abuse-of-discretion review; noting that defendant failed to show
special need for sealed document in light of publicly available sources). We further
conclude that the district court did not impose an unreasonable sentence. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing
sentence under deferential abuse-of-discretion standard; noting that if sentence is
within Guidelines range, appellate court may, but is not required to, apply
presumption of reasonableness).

     Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, the
judgement is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-